McAllister, J.:— In this case there is a motion made by the appellee to dismiss the appeal for non-compliance with the order allowing the appeal, and a motion by appellant for the continuation of the case. The motion to dismiss the appeal is a mere repetition of a motion made at the last term, which was then denied. The motion for a continuance made on behalf of the appellant, is based upon the fact that the appellee, the administrators, come in and enter their appearance. The appellant says that that authorizes a continuance on his application. We have given this matter some consideration. There is no precise decision on the point, but this case was regularly in court, and, in case of a writ of error, where there was no service on the defendant, if he should come into court and enter his appearance, the plaintiff in error is bound to proceed now. We can see no cause for a continuance in this case. The motion for a dismissal of the appeal will be overruled, and also the motion for continuance. It will stand for hearing at this term.